Citation Nr: 0501499	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, to include depression and if so, 
whether service connection for a psychiatric disability is 
warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel





INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from June 1977 to November 1979.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim 
seeking entitlement to a psychiatric disorder, to include 
depression.


FINDINGS OF FACT

1.	The veteran did not appeal the RO's August 1981 rating 
decision, which had denied his claim of entitlement to 
service connection for a psychiatric disability, 
characterized as an anti-social personality condition.
 
2.	Evidence submitted subsequent to the August 1981 rating 
decision was existing evidence not previously submitted to 
agency decision makers that, by itself or when considered 
with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim. The 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for psychiatric disability.

3.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

4.	There is no competent evidence to indicate that the 
veteran's current psychiatric condition was caused by an 
injury or disease sustained during the period of active 
service.



CONCLUSIONS OF LAW

1.	The RO's August 1981 decision was final as to the claim 
for psychiatric disability. 38 U.S.C.A. § 4005 (now codified 
as 38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 19.192 (now 
codified as 38 C.F.R. 20.1103 (2004)).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for psychiatric 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.	The veteran's psychiatric disability, to include 
depression, was not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 1132, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a psychiatric disability, to include depression. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

Under the amended definition of new and material evidence , 
which applies to claims to reopen a finally decided claim 
received on or after August 29, 2001,
new and material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2004). The 
amended definition applies to the veteran's claim, as it was 
received by the RO in May 2002.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. In addition, 
for the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In August 1981, the RO issued a decision that denied, among 
other things, the veteran's claim of entitlement to service 
connection for a psychiatric disability. The veteran was 
notified of his appellate rights and he did not submit a 
timely appeal. Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran. 38 U.S.C.A. §§ 4005 
(now codified as 
38 U.S.C.A. § 7105), 5108 (West 2002); 38 C.F.R. §§ 19.192 
(now codified as 
38 C.F.R. 20.1103), 3.156, 20.302 (2004).

The veteran has submitted new and material evidence 
subsequent to the August 1981 decision, and, therefore, the 
claim must be re-opened. Since that time, evidence of a 
possible psychiatric condition has been submitted that 
relates to an un-established fact necessary to substantiate 
his claim. VA and private treatment records for the veteran's 
psychiatric condition have been submitted that indicates the 
veteran suffers from depression, among other disorders. An 
evaluation letter from Dr. K.K. opines that the veteran's 
depression and alcohol problem pre-existed service and he 
believes one could speculate that his disorders intensified 
during service.

Such evidence is new in the sense that it has not previously 
been before VA decision makers. It is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled provides competent medical evidence that 
is related directly to the question of whether the veteran 
has a psychiatric disability, to include depression. 
Accordingly, it is new and material, and thus sufficient, to 
reopen the veteran's claim of entitlement to service 
connection for psychiatric disability. 

Although the claim is re-opened, the Board may not address 
the underlying issue of entitlement to service connection for 
a psychiatric disability without first ensuring that the 
veteran has had adequate notice and opportunity to be heard 
with regard to that question.  In this case, the question 
presented on appeal was whether there was sufficient evidence 
to re-open the claim, but in the course of developing the 
appeal the veteran was provided notice of the underlying 
issue of service connection, and the veteran stated his case 
in terms of his entitlement to the grant of service 
connection.  In the statement of the case dated in April 
2003, the RO explained the applicability of the VA 
regulations outlining the principles relating to service 
connection, and in the supplemental statement of the case 
dated in July 2004 the RO explained why service connection 
was not granted.  Thus, the veteran had notice of the 
principles governing the underlying claim.  In his notice of 
disagreement and substantive appeal, the veteran stated his 
claim in terms of why he believed the evidence established a 
basis for the grtant of service connection.  Thus, the 
veteran had an opportunity to be heard.  As the record 
demonstrates that the veteran has had adequate notice and 
opportunity to be heard with regard to the underlying issue, 
the claim for entitlement to the grant of service connection 
for a psychiatric disability may now be decided.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004). In a July 2002 letter, the RO informed 
the veteran of the evidence necessary to prove his claim for 
entitlement to service connection for a psychiatric condition 
to include depression. Specifically, the RO informed the 
veteran that to establish entitlement, he will need to obtain 
medical records, service records, and statements from persons 
who had knowledge of the claimed condition. The RO informed 
the veteran that to establish entitlement, he will need to 
obtain evidence to show in service occurrence or aggravation 
of a disease or injury, or an event which occurred in service 
that caused an injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In its July 2002 
letter, the RO informed the veteran that it had obtained his 
service records and would continue to obtain evidence kept by 
the VA, federal government agency, and any other private 
treatment records from physicians it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In the July 
2002 letter, the RO instructed the veteran to provide a 
statement that included a description of the symptoms and 
current level of severity, when the symptoms were experienced 
and how long they lasted, and whether medication was taken 
for the symptoms. The RO also instructed the veteran to 
provide information about any other private treatment records 
not already obtained. The veteran responded by sending in 
copies of treatment records and photocopies of his service 
medical records.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). Throughout the adjudication 
process and in the July 2002 letter, the RO has asked the 
veteran to provide VA with information about evidence that 
might be available, and was told VA would assist him in 
obtaining any additional evidence. When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.

Background

In his Application for Benefits, the veteran contends that 
his psychiatric disorder, which includes depression, 
initially began during service in May 1978. He indicates in 
his Notice of Disagreement that he believes the service 
medical records demonstrate that his repeated act of cutting 
himself indicates that during service he suffered from a 
psychiatric condition, which included depression.

The veteran's entrance examination was negative for any 
psychiatric findings or complaints, but noted that he had cut 
his left forearm several months previously. Service medical 
and personnel records note frequent alcohol-related incidents 
and numerous incidents of self inflicted cut injuries. In May 
1978, the veteran cut his wrist and left forearm because he 
was apparently angry at his executive officer for not 
allowing him to play during "casino night" aboard his ship. 
The veteran's service treatment records indicate that he has 
a long pre-service history of cutting himself, beginning when 
he was a "just a kid." He also has a long standing history 
of habitual excessive drinking, as well as usage of illicit 
drugs since the age of 13. In June 1978, the service examiner 
reported that the veteran admitted to frequent alcohol 
induced blackouts, remorse after drinking, violence after 
drinking, morning drinking, daily drinking, drinking alone, 
and other manifestations symptomatic of alcoholism. However, 
the veteran reportedly denied delirium tremors and alcoholic 
hallucinations.

During service, the veteran underwent an alcohol 
rehabilitation program from June to July 1978, which proved 
ineffective due to the veteran's open refusal to participate 
in his own recovery. A note in July 1978 indicated that a 
service mental examination was unremarkable without evidence 
of psychosis, neurosis or clinical depression. 

In January 1979, the veteran cut his wrists again while 
intoxicated. He was treated again in an alcohol 
rehabilitation unit from August to September 1979 and 
diagnosed with chronic alcoholism. The service examination 
noted the veteran stated that he experienced paranoia and 
that "this place was full of queers" and that "people were 
out to get [him], especially gays." It was noted that the 
veteran has a history of becoming angry, biting the insides 
of his mouth, causing bleeding, and self inflicted 
lacerations to his arms and wrists. He has stated that this 
makes him feel good and that he is fascinated by the sight of 
his own blood. The veteran was observed to be confused, and 
it was noted that he spent considerable time reading 
witchcraft type material and has a morbid interest in death 
and the supernatural. He was administered the MMPI 
evaluation, which indicated a possible diagnosis of paranoid 
schizophrenia. However, upon further mandated evaluation, the 
examiner stated that there was no evidence of psychosis, or 
any other affective disorder. The final impression was 
chronic alcoholism and the veteran was subsequently 
administratively discharged. 

In September 1980, the veteran was treated at Rusk State 
Hospital. The hospital discharge summary noted final 
diagnoses of severe alcohol addiction, severe polydrug abuse, 
and anti-social personality. 

In December 2001 he was admitted to Cumberland Hospital for 
cuts to his arm while intoxicated. Throughout 2001 and 2002, 
he was treated at Cumberland Hospital and at St. Joseph's 
Hospital. Treatments records from the two hospitals report 
that he was treated for alcohol induced mood disorder, major 
depressive disorder, alcohol dependence, and personality 
disorder. At this time, the veteran gave a history of 
depression while in service and throughout his late teens.

Treatment reports from Dr. K.K. and Washburn County Human 
Services note findings of depression and alcoholism. An April 
2003 report by Dr. K.K. noted that the veteran claimed that 
he had recently cut himself in the past few weeks, prompting 
the doctor to note that this appeared to be more and more a 
diagnosis of a personality disorder. In a July 2003 letter, 
after noting that he had reviewed the entire prior record, 
Dr. K.K. remarked that "One could surmise that [the 
veteran's] problems of alcoholism and depression had 
antecedents prior to his joining the Navy and that these 
conditions were exacerbated during the time he was in the 
Armed Forces."

The veteran was subsequently treated at a VA hospital. A 
lengthy February 2004 report noted that the veteran gave a 
history of extensive alcohol use prior to service. The 
examining VA physician noted that the veteran's pain 
detachment and abandonment during childhood might be the 
crucible of his dissociation and cutting. After an extensive 
interview and psychological testing, the VA physician 
diagnosed him with alcohol dependence, borderline personality 
disorder, and anti-social personality disorder.




Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (2004).

In this case, the veteran's service medical records do not 
show any diagnoses of or treatment for depression or any 
psychiatric disorder, other than personality disorders. 
During and after service the veteran was primarily diagnosed 
with alcohol dependency and various anti-social personality 
disorders. Personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits. 38 C.F.R. § 3.303(c) (2004). 

The veteran was not treated for depression until 2001, more 
than twenty years after service. He contends that his 
depression manifested during service and that he was treated 
for depression during service, but there is no medical 
evidence in the service, VA, or private treatment records to 
relate his current depressive disorder to his service.

Although the veteran claims that his psychiatric disorder to 
include depression initially incurred in service, he is not a 
medical professional who can make such a determination. The 
veteran is competent to describe symptoms he had during 
service, but as a layperson, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause. 38 C.F.R. § 3.159(a) (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In his Notice of Disagreement, the veteran indicated that the 
act of cutting himself indicates a psychiatric condition in 
service. However, the medical evidence and opinions do not 
show that these acts were due to a psychiatric condition, but 
rather that they were due to his alcohol abuse. Although Dr. 
K.K. indicated that the veteran's depression may have been 
exacerbated during military service, this opinion was 
expressed in highly speculative terms. In his other reports, 
Dr. K.K. expressed the opinion that the veteran's act of 
cutting himself could likely be attributed to his excessive 
use of alcohol. 

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Notwithstanding the veteran's 
contention of when he incurred his disability, the lack of 
competent medical records showing a diagnosis of a 
compensable psychiatric disorder during service outweigh the 
veteran's contentions. For that reason, the veteran's claim 
must be denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
psychiatric disability, to include depression, must be 
denied. 
38 U.S.C.A § 5107 (West 2002).




ORDER

1.	New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability.

2.	Entitlement to service connection for a psychiatric 
disorder, to include depression is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


